                Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 1 of 11



 1                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS
 2

 3
                                                         Case No.:
 4    JEANNETTE LOGAN,
                                                         COMPLAINT AND DEMAND FOR
 5                                                       JURY TRIAL
                  Plaintiff,
 6
      vs.                                                1. THE FAIR CREDIT REPORT ACT,
 7                                                          15 U.S.C. § 1681 et seq.; and
      BANK OF AMERICA N.A.,
 8                                                       2. MASSACHUSETTS GENERAL
                  Defendant(s).                             LAWS, M.G.L. C. 93 § 54A.
 9

10                                                       (Unlawful Credit Reporting Practices)
11

12

13
                                           INTRODUCTION
14
      1. Plaintiff Jeannette Logan (“Plaintiff”), by and through her attorneys, brings this action
15

16          to secure redress from Bank of America N.A.’s (“Defendant” or “Bank of America”)
17          violations of the Fair Credit Report Act, 15 U.S.C. § 1681 et seq. (“FCRA”) and
18
            Massachusetts General Laws, c. 93 §54A (“MGL”).
19
                                    JURISDICTION AND VENUE
20

21   2.     The District Court has federal question jurisdiction over these claims pursuant to 28
22          U.S.C. § 1331 and 15 U.S.C. § 1681p. The Court has jurisdiction over the state law
23
            claims pursuant to 15 U.S.C. § 1367.
24
     3.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2), because Plaintiff
25

26          resides in this District, Defendant transacts business in the District and a substantial

27          part of the events or omissions giving rise to this action occurred in this District.
28

                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -1-
              Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 2 of 11



 1   4.   Defendant transacts business in the State of Massachusetts; therefore, personal
 2
          jurisdiction is established.
 3
                                             PARTIES
 4

 5   5.   Plaintiff is a natural person who resides in the town of Brockton, Plymouth County,

 6        Massachusetts 02301. Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §
 7
          1681(a) and 1692a(3).
 8
     6.   Bank of America is a furnisher of information, as defined in 15 U.S.C. § 1681s-2(a),
 9

10        (b) and a person as contemplated by M.G.L c. 93 § 54A(a).

11   7.   Bank of America’s principal place of business is located at 100 N. Tryon Street,
12        Charlotte, NC 28255.
13
     8.   At all relevant times, Bank of America acted through its agents, employees, officers,
14

15
          members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

16        representatives and insurers.
17                                  FACTUAL ALLEGATIONS
18
     9.   Plaintiff purchased a residential property located at 115 Chatham Rd, Brockton, MA
19
          02301 in 1998.
20

21   10. In or around 2002, Plaintiff refinanced her mortgage with Fleet National Bank and
22        obtained a first mortgage for $116,000 and a home equity line of credit for $90,000.
23
     11. Sometime between 2002 and 2006, Bank of America merged with Fleet National Bank
24
          and took over Plaintiff’s first mortgage and line of credit.
25

26
27

28

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -2-
              Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 3 of 11



 1   12. On or about September 28, 2006, Bank of America recorded its discharge of the
 2
          $90,000 line of credit security instrument with the Plymouth County, Massachusetts
 3
          Recorder.
 4

 5   13. On or about October 23, 2006, Bank of America recorded a new $125,000 home equity

 6        line of credit that had been executed on July 14, 2006.
 7
     14. On or about March 5, 2008, Bank of America modified that security instrument by
 8
          increasing Plaintiff’s home equity line of credit from $125,000 to $155,000 and
 9

10        recorded the modification on May 1, 2008 (the “Account”).

11   15. On or about August 3, 2012, Plaintiff received a letter from Bank of America stating:
12        “We are pleased to inform you that we have approved your Home Equity account for
13
          participation in a principal forgiveness program offered as a result of the Department
14

15
          of Justice and State Attorneys General global settlement with major mortgage servicers,

16        including Bank of America, N.A.”
17   16. On or about September 21, 2015, Bank of America recorded its discharge of the
18
          “mortgage from Jeannette Logan . . . to Bank of America, N.A. dated 07/14/2006
19
          recorded on 10/23/2006 with Plymouth County Registry of Deeds . . . Property
20

21        Address: 115 Chatham Rd, Brockton MA 02301.” The discharge also “acknowledged
22        satisfaction” of the “Modification dated 03/05/2006.”
23
     17. This record gave unequivocal notice of the discharge of Plaintiff’s $155,000 Bank of
24
          America home equity line of credit mortgage (the Account).
25

26   18. Due to this discharge of her mortgage, recorded in September 2015 by Bank of
27        America, Plaintiff discontinued making further payments on the Account.
28

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -3-
              Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 4 of 11



 1   19. In or around December 2017, Plaintiff began to seek a reverse mortgage, but was told
 2
          by the lender that she did not qualify because of the “negative reporting” of the Bank
 3
          of America Account, including that it was past due, a substantial balance was still owed,
 4

 5        and there were late payments.

 6   20. When Plaintiff discovered the inaccurate reporting of the Account in December 2017,
 7
          she was in the process of helping her brother deal with his cancer. In or around January
 8
          2018, Plaintiff went to Alabama to help him work with his doctors.
 9

10   21. On or about April 5, 2018, after Plaintiff returned to Massachusetts, she mailed letters

11        to the three credit reporting agencies, Equifax Information Services, LLC (“Equifax”),
12        Experian Information Solutions, Inc. (“Experian”) and Trans Union, LLC
13
          (“TransUnion”) disputing the inaccurate reporting of the Account. Plaintiff included a
14

15
          copy of the September 2015 discharge of the Account by Bank of America.

16   22. Upon information and belief, each credit reporting agency forwarded those disputes to
17        Bank of America within five (5) business days of receiving the dispute from Plaintiff.
18
     23. On or about April 10, 2018, non-party TransUnion responded to Plaintiff’s dispute and
19
          continued reporting the Account incorrectly as “120-days late” but did correct the
20

21        balance to zero.
22   24. On or about April 12, 2018, non-party Experian responded to Plaintiff’s dispute and
23
          continued reporting the Account incorrectly as “180-days late” with a $172,711 balance
24
          and $10,145 past due.
25

26
27

28

                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -4-
               Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 5 of 11



 1   25. On or about April 26, 2018, non-party Experian responded to Plaintiff’s dispute and
 2
          continued reporting the Account incorrectly as “180-days late” with a $173,205 balance
 3
          and $10,638 past due.
 4

 5   26. On or about April 26, 2018, Plaintiff called Experian at (877) 284-7942 and spoke with

 6        a representative named Sylvia, to whom she explained that she had mailed Experian
 7
          proof the balance on the Account was discharged and should be zero. Sylvia told
 8
          Plaintiff that the extent of Experian’s investigation was contacting Bank of America
 9

10        and Bank of America confirmed the Account was reporting correctly.

11   27. Upon information and belief, Equifax did not respond to Plaintiff’s April 5, 2018
12        dispute about the Account.
13
     28. In or around late April 2018, Plaintiff received a call from her brother’s doctor and went
14

15
          to Alabama again to help her brother before he passed and to take care of family

16        matters.
17   29. On or about May 17, 2018, Plaintiff again called Experian and spoke to a representative
18
          named Porsha, who said that Plaintiff needed to send Experian the Bank of America
19
          discharge documentation again.
20

21   30. On or about November 6, 2018, Plaintiff mailed certified letters to Equifax, Experian,
22        and TransUnion disputing the inaccurate reporting of the Account as being late every
23
          month with a balance owed. Plaintiff included copies of the letter from Bank of
24
          America saying the Account was being discharged as part of a settlement with the
25

26        federal government and included the recorded “Discharge of Mortgage” from
27        September 2015.
28

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -5-
               Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 6 of 11



 1   31. On or about November 12, 2018, TransUnion responded that it had deleted the Account
 2
          from Plaintiff’s credit report.
 3
     32. On or about November 15, 2018, Equifax responded that its prior reporting was correct
 4

 5        and continued to report the Account as 180-days late since 2015, that a “Foreclosure

 6        Process [had] Started” and a balance of $178,807 was still due with a past due balance
 7
          of $17,268.
 8
     33. On or about November 26, 2018, Experian responded that it had updated its reporting
 9

10        to show the Account as 180-days late since 2015 and newly reported that “Foreclosure

11        proceedings started” in May 2018 and a balance of $179,770 was still due with a past
12        due balance of $18,724.
13
     34. Plaintiff, who is sixty-seven (67) years old, continues to live at her residence located at
14

15
          115 Chatham Rd, Brockton, MA 02301 as she has since 1998, and foreclosure

16        proceedings have NEVER been commenced.
17   35. On or about December 14, 2018, Plaintiff obtained her own Equifax consumer credit
18
          report and the Account was being reported as 180-days late as of October 2018 with a
19
          total balance due of $179,770 and a past due amount of $18,724.
20

21   36. On or about December 19, 2018, Plaintiff obtained her own Experian consumer credit
22        report. The Account was being reported as 120-days late as of October 2018 with a total
23
          balance due of $180,344 and an amount past due of $20,162.
24
     37. Bank of America failed to properly investigate Plaintiff’s disputes and continued to
25

26        report inaccurate information to Plaintiff’s credit reports.
27   38. Bank of America’s conduct was deliberate, willful, intentional, reckless, and negligent.
28

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -6-
               Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 7 of 11



 1   39. As a result of Bank of America’s conduct, Plaintiff has suffered actual damages in the
 2
           form of financial and dignitary harm arising from the injury to credit rating and
 3
           reputation and added emotional distress while already dealing with her brother’s cancer
 4

 5         and death.

 6   40.   Plaintiff has suffered a decreased credit score and large increase in debt owed (although
 7
           she did not owe it) as a result of the negative Bank of America Account appearing on
 8
           Plaintiff’s credit reports, preventing Plaintiff from being able to obtain credit or a new
 9

10         mortgage.

11                                            COUNT I
12
                   Defendant’s Violations of the FCRA, 15 U.S.C. § 1681s-2(b)
13
     41. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
14

15
           length herein.

16   42. On at least one occasion within the past two years, by example only and without
17         limitations, Bank of America violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully
18
           and properly investigate the Plaintiff’s disputes.
19
     43. The FCRA requires a furnisher, such as Bank of America, after receiving notice from
20

21         a credit report agency that a consumer disputes information that is being reported by
22         that furnisher to conduct an investigation with respect to the dispute information, to
23
           review all relevant information, to report the results of the investigation to the credit
24
           reporting agency, and, if the investigation reveals that the information is incomplete or
25

26         inaccurate, to report those results to all other credit reporting agencies to which the
27         furnisher has provided the inaccurate information.
28

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -7-
              Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 8 of 11



 1   44. Plaintiff notified the credit reporting agencies that the reported account balance and
 2
          foreclosure status of the Bank of America account was incorrect and included proof
 3
          documentation. Thereafter, the credit reporting agencies notified Bank of America that
 4

 5        Plaintiff was disputing the account and forwarded Bank of America her dispute.

 6   45. Bank of America is liable under sections 1681n and 1681o of the FCRA by engaging
 7
          in the following conduct that violates 15 U.S.C. § 1681s-2(b):
 8
             a. Willfully and negligently failing to conduct an investigation of the inaccurate
 9

10              information that Plaintiff disputed;

11           b. Willfully and negligently failing to review all relevant information concerning
12              Plaintiff’s Bank of America account;
13
             c. Willfully and negligently failing to report the results of investigations to the
14

15
                relevant consumer reporting agencies;

16           d. Willfully and negligently failing to report the inaccurate status balance and status
17              of the inaccurate information to all credit reporting agencies;
18
             e. Willfully and negligently failing to properly participate, investigate and comply
19
                with the reinvestigations that were conducted by any and all credit reporting
20

21              agencies concerning the inaccurate information disputed by Plaintiff;
22           f. Willfully and negligently continuing to furnish and disseminate inaccurate and
23
                derogatory credit, account and other information concerning Plaintiff to the
24
                credit reporting agencies; and
25

26           g. Willfully and negligently failing to comply with the requirements imposed on
27              furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).
28

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                           -8-
               Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 9 of 11



 1   46. Bank of America is liable to compensate Plaintiff for the full amount of statutory, actual
 2
          and punitive damages, along with attorneys’ fees and costs, as well as other such relief
 3
          permitted by 15 U.S.C. § 1681n and § 1681o.
 4

 5

 6                                           COUNT II
 7
      Defendant’s Violations of the Massachusetts General Laws, M.G.L. C. 93 § 54A(a)
 8
     47. Plaintiff incorporates the paragraphs one (1) through forty (40) as though the same were
 9

10        set forth at length herein.

11   48. Massachusetts General Law, Chapter 93 § 54A(a) reads: “Every person who furnishes
12        information to a consumer reporting agency shall follow reasonable procedures to
13
          ensure that the information reported to a consumer reporting agency is accurate and
14

15
          complete. No person may provide information to a consumer reporting agency if such

16        person knows or has reasonable cause to believe such information is not accurate or
17        complete.” Section 54A(a) is not preempted by the FCRA. See Catanzaro v. Experian
18
          Info. Sols., Inc., 671 F. Supp. 2d 256, 261 (D. Mass. 2009).
19
     49. Massachusetts General Law, Chapter 93 § 54A(g) reads: “A person who furnishes
20

21        information to a consumer reporting agency shall be liable for failure to comply with
22        the provisions of this section, unless the person so furnishing the information
23
          establishes by a preponderance of the evidence that, at the time of the failure to comply
24
          with this section, such person maintained reasonable procedures to comply with such
25

26        provisions.”
27

28

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -9-
                Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 10 of 11



 1    50. Bank of America is a person who furnishes information to the credit reporting agencies
 2
            and Bank of America failed to follow reasonable procedures to ensure that the
 3
            information is accurate and complete.
 4

 5    51. Furthermore, Bank of America provided information to the credit reporting agencies

 6          that it had reasonable cause to believe was inaccurate.
 7
      52. Bank of America’s misconduct concerning Plaintiff’s account was willful and/or
 8
            negligent.
 9

10    53. As such, Bank of America is liable to compensate Plaintiff for the full amount of

11          statutory, actual and punitive damages, along with attorneys’ fees and costs, as well as
12          other such relief permitted by M.G.L. c. 93 §§ 63 and 64.
13
                                       PRAYER FOR RELIEF
14

15
     WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant for

16   the following:
17             A. Declaratory judgment that Defendant violated the FCRA and the M.G.L;
18
               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(b);
19
               C. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);
20

21             D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(c) and
22                1681o(b);
23
               E. Actual damages pursuant to M.G.L. c. 93 §§ 63(1) and 64;
24
               F. Punitive damages pursuant to M.G.L. c. 93 § 63(2);
25

26             G. Costs and reasonable attorney’s fees pursuant to M.G.L. c. 93 §§ 63(3) and 64;
27

28

                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -10-
                  Case 1:19-cv-11483 Document 1 Filed 07/08/19 Page 11 of 11



 1                H. Any pre-judgment and post-judgment interest as may be allowed under the
 2
                     law; and
 3
                  I. Such other and further relief as the Court deems proper.
 4

 5                                     DEMAND FOR JURY TRIAL

 6             PLEASE TAKE NOTICE that Plaintiff, Jeannette Logan, demands trial by jury in this

 7   action.

 8
                                                 RESPECTFULLY SUBMITTED,
 9

10
               Dated: July 8, 2019               By:/s/ Daniel Ruggiero     .
11                                               Daniel Ruggiero
                                                 Law Offices of Daniel G. Ruggiero
12                                               275 Grove St, Suite 2-400
13                                               Newton, MA 02466
                                                 druggieroesq@gmail.com
14                                               (339)-237-0343
                                                 Attorneys for Plaintiff,
15
                                                 Jeannette Logan
16

17

18

19

20

21

22

23

24

25

26
27

28

                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -11-
